UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1253



NANCY WATSON, beneficiary on a life insurance
policy issued to Jamie Watson,

                                              Plaintiff - Appellant,

          versus


UNUM LIFE INSURANCE COMPANY OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Margaret B. Seymour, District Judge.
(CA-01-4704-8-24)


Submitted:   February 9, 2005             Decided:   March 22, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carson M. Henderson, THE GARRETT LAW FIRM, PC, Greenville, South
Carolina; C. Rauch Wise, LAW OFFICE OF C. RAUCH WISE, Greenwood,
South Carolina, for Appellant.      Theodore D. Willard, Jr.,
MONTGOMERY, PATTERSON, POTTS & WILLARD, L.L.P., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nancy Watson appeals from the district court’s order

entering judgment in favor of Unum Life Insurance Co. (“Unum”) in

her action seeking to recover the proceeds of an accidental death

and dismemberment plan pursuant to 29 U.S.C. § 1132(a)(1)(B)

(2000).   We affirm.

            On June 9, 2000, Jamie Watson died as the result of

injuries sustained in a single-car collision in Ware Shoals, South

Carolina.     At the time of his death, Jamie was an employee of

Lowe’s Companies, which established an employee accidental death

and   dismemberment    plan   with    Unum.     Nancy   Watson--Jamie’s

grandmother--was designated as sole beneficiary.

            The traffic report stated that the driver of Jamie’s

vehicle was “driving at a high rate of speed lost control of the

vehicle and ran off right side of the roadway striking a ditch

which caused the vehicle to overturn and strike two trees.”        The

toxicology report disclosed that, at the time of the accident,

Jamie was driving with a blood alcohol level of .175%.

            Unum denied Watson’s claim for benefits on the grounds

that Jamie “did not sustain an ‘Injury’ that resulted in a covered

loss as defined in the Policy,” i.e., Jamie “did not sustain an

accidental bodily injury that resulted directly and independently

of all other causes.”     J.A. 151.      Unum concluded, instead, that

Jamie's “action of driving while under the influence of alcohol at


                                 - 2 -
a   blood   alcohol   level   of   .175%    was   deemed   to   have   caused,

contributed to or resulted in his motor vehicle accident.”              Watson

then filed this action in district court alleging that she was

denied benefits under the policy in contravention of ERISA.

      After a bench trial, the district court entered judgment in

favor of Unum, finding that Unum did not abuse its discretion in

deciding that Jamie’s death was not the result of an “injury” as

defined in the policy.        We have reviewed the record on appeal,

including the district court’s opinion and the parties’ briefs, and

have found no reversible error.        Accordingly, we affirm.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                    - 3 -